


110 HRES 718 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 718
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2007
			Ms. Schakowsky (for
			 herself, Ms. Baldwin,
			 Ms. Bordallo,
			 Mr. Grijalva,
			 Mr. McNulty,
			 Mr. Upton,
			 Mr. Markey,
			 Mr. Davis of Illinois,
			 Ms. Zoe Lofgren of California,
			 Mr. Matheson, and
			 Mr. Yarmuth) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Long-Term Care Residents’ Rights Week, recognizing the importance to the United
		  States of residents of long-term care facilities, including senior citizens and
		  individuals living with disabilities, and for other purposes.
	
	
		Whereas there are nearly 1,700,000 individuals living in
			 17,000 nursing homes and 1,000,000 individuals living in 46,000 board and care
			 and assisted living facilities in the United States;
		Whereas residents of long-term care facilities, including
			 senior citizens and individuals living with disabilities, are one of the United
			 States most valued resources;
		Whereas residents of long-term care facilities include the
			 Greatest Generation of Americans who protected the freedoms of
			 the people of the United States during World War II and helped rebuild the
			 world in the postwar years;
		Whereas almost 160,000 people younger than 65 years of age
			 live in nursing homes in the United States;
		Whereas the United States should honor and celebrate
			 long-term care residents, recognize their rich individuality, and reaffirm
			 their rights as community members and citizens, including the right to
			 vote;
		Whereas subtitle C of title IV of the Omnibus Budget
			 Reconciliation Act of 1987 (commonly known as the Nursing Home Reform
			 Act of 1987) guaranteed important rights, such as the right to privacy,
			 the right to be treated with dignity, the right to exercise self-determination,
			 the right to participate in the review of one’s care plan, the right to be
			 fully informed in advance of any changes in treatment, and the right to voice
			 grievances without discrimination or reprisal;
		Whereas long-term care ombudsmen, citizen advocates,
			 facility staff, and family and resident councils work to educate and empower
			 residents in the exercise of their rights;
		Whereas the week beginning October 7, 2007, will be
			 celebrated as National Long-Term Care Residents’ Rights Week with the theme
			 Advancing Excellence: A Resident’s Perspective on Quality, to
			 emphasize the importance of affirming those rights through facility practices,
			 public policy, and resident-centered decision-making;
		Whereas in recognition of National Long-Term Care
			 Residents’ Rights Week, individuals and groups around the country will be
			 affirming the importance of quality of care and quality of life for long-term
			 care residents; and
		Whereas National Long-Term Care Residents’ Rights Week
			 originated in 1980, with resolutions introduced by Representative Claude Pepper
			 and Senator David Pryor to designate a Nursing Home Residents Day: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Long-Term Care Residents’ Rights Week;
			(2)recognizes the
			 importance to the United States of residents of long-term care facilities,
			 including senior citizens and individuals living with disabilities; and
			(3)encourages the
			 President to issue a proclamation calling upon the people of the United States
			 to observe National Long-Term Care Residents’ Rights Week with appropriate
			 ceremonies and activities to demonstrate the importance of long-term care
			 residents to the everyday lives of the people of the United States.
			
